Per Ourtam :
The plaintiffs claim by virtue of a treasurer’s sale of the land as unseated. The treasurer’s deed so describes it. To render a treasurer’s sale of unseated land valid, it must have been assessed as unseated. McReynolds v. Longenberger, 57 Pa. 13.
It was essential for the plaintiffs to prove this fact before they could recover. This they did not do nor would any of the evidence excluded have raised such a presumption had it been admitted. The plaintiffs did not make out a prima facie case; hence it was not error to enter a nonsuit.
Judgment affirmed.